

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
AGREEMENT AND GENERAL RELEASE


American Safety Insurance Services, Inc., 100 Galleria Parkway, Suite 700,
Atlanta, GA 30339 (“Employer”) and Laura L. Ervin, 188 Covered Bridge Trail, SW,
Smyrna, GA 30082, her heirs, executors, administrators, successors, and assigns
(collectively referred to throughout this Agreement as “Employee”), agree that:
 
1.  
Last Day of Employment.  Employee’s last day of employment with Employer is to
be Friday, August 28, 2009 (the “Separation Date”).

 
2.  
Consideration.  In consideration of the agreements and mutual covenants
contained in this Agreement and General Release, and complying with its terms,
Employer agrees:

 
a.  
Payments. On the next regularly scheduled payroll date (in accordance with
Employer’s usual and customary payroll practices) after Employer receives an
original of this Agreement and General Release executed by Employee and a letter
of non-revocation in the form of Exhibit A, attached to this Agreement and
General Release, executed by Employee:

 
i.  
Severance Pay.  ASI shall pay to Employee in a lump sum four months (the
“Severance Period”) of salary at Employee’s base rate of pay, or $63,070.00,
less lawful deductions.

 
ii.  
Accrued Paid Time Off.  ASI shall pay Employee all earned, but unused paid time
off as outlined in ASI’s Paid Time Off Policy.

 
iii.  
COBRA.  ASI shall pay Employee in a lump sum twelve months of the Employee’s
portion of the premium for COBRA continuation coverage, or $10,463.16, less
lawful deductions.

 
b.  
Outplacement Services.  ASI shall provide Employee with outplacement services
for a period of six (6) months, such period to commence when Employee initiates
outplacement services which must occur within the first six months after the
Separation Date.

 
c.  
Equity Awards.   ASI shall immediately vest all unvested stock option grants and
unvested awards of restricted stock as set forth on Exhibit B to this Agreement
and General Release.  All options, whether vested prior to this Agreement and
General Release or accelerated pursuant to the terms hereof shall be exercisable
for the shorter of the normal expiration date of such option or the date which
is 90 days from the Separation Date.

 
3.  
No Consideration Absent Execution of this Agreement.  Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
paragraph “2” above, except for Employee’s execution of this Agreement and
General Release and the fulfillment of the promises contained herein.

 
4.  
General Release of All Claims.  Employee knowingly and voluntarily releases and
forever discharges Employer, its parent corporation, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and their current and
former employees, attorneys, officers, directors and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as "Releasees"), of and from any and
all claims, known and unknown, asserted or unasserted, which the Employee has or
may have against Releasees as of the date of execution of this Agreement and
General Release, including, but not limited to, any alleged violation of:

 
§  
Title VII of the Civil Rights Act of 1964;

 
§  
Sections 1981 through 1988 of Title 42 of the United States Code;

 
§  
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);

 
§  
The Immigration Reform and Control Act;

 
§  
The Americans with Disabilities Act of 1990;

 
§  
The Family and Medical Leave Act;

 
§  
The Workers Adjustment and Retraining Notification Act;

 
§  
The Fair Credit Reporting Act;

 
§  
The Georgia Equal Pay Act (Sex Discrimination in Employment) – O.C.G.A. § 34-5-1
et seq.;

 
§  
The Georgia Equal Employment for Persons with Disabilities Code – O.C.G.A. §
34-6A-1 et seq.;

 
§  
The Georgia Wage Payment and Work Hour Laws;

 
§  
The City of Atlanta Anti-Discrimination Ordinance, Part II, Chapter 94, Article
11, Section 94-10 et seq.;

 
§  
any other federal, state or local law, rule, regulation, or ordinance;

 
§  
any public policy, contract, tort, or common law; or

 
§  
any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

 
5.  
Acknowledgments and Affirmations.

 
Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against Employer.
 
Employee also affirms that Employee has received all compensation, wages,
bonuses, commissions, and/or benefits to which Employee may be
entitled.  Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws.
 
Employee further affirms that Employee has no known workplace injuries or
occupational diseases.
 
Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer and will continue to maintain the
confidentiality of such information consistent with Employer’s policies and
Employee’s agreement(s) with Employer and/or common law.
 
Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by Employer or its officers, including
any allegations of corporate fraud.  Both Parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.
 
6.  
Confidentiality and Return of Property.  Employee agrees not to disclose any
information regarding the underlying facts leading up to or the existence or
substance of this Agreement and General Release, except to Employee’s spouse,
tax advisor, and/or an attorney with whom Employee chooses to consult regarding
Employee’s consideration of this Agreement and General Release.

 
Employee affirms that Employee has returned all of Employer's property,
documents, and/or any confidential information in Employee’s possession or
control.  Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at Employer’s premises and that Employer
is not in possession of any of Employee’s property.
 
7.  
Non-Solicitation of Employees and Customers.

 
a.  
Employee agrees for one (1) year after the cessation of employment with
Employer, she will not directly or indirectly, solicit any insureds, agent,
broker, or producer of ASI (“Customers”) for the purpose of providing any
services competitive with those provided by ASI.  This restriction is limited to
Customers with whom Employee had contact during her employment for purposes of
performing her job duties and responsibilities.

 
b.  
Employee agrees for one (1) year after the cessation of employment with
Employer, she will not directly or indirectly: 1) solicit, recruit, offer to
employ or employ any person who is employed by the Employer; this restriction is
limited to solicitation, recruiting and offers of employment that are intended
to encourage such person to terminate his or her employment with Employer, or 2)
solicit or induce any agent, broker or producer of the Employer to terminate his
or her relationship with the Employer.  Both restrictions in this subsection (b)
are limited to employees, agents, brokers and producers with whom Employee had
contact during her employment for purposes of performing her job duties and
responsibilities.

 
8.  
Non-Disclosure of Trade Secrets and Confidential Information.

 
a.  
Employee agrees she will not directly or indirectly use, disclose or disseminate
to any other person, organization or entity or otherwise employ any Trade
Secrets of Employer.  Employee further agrees she will not for two (2) years
after her last day of employment with Employer for any reason disclose or
disseminate to any other person, organization or entity or otherwise employ any
Confidential Information.  These obligations, however, shall not apply to any
Trade Secrets or Confidential Information, which have become generally known to
competitors of Employer through no act or omission of Employee.

 
b.  
For the purpose of this Agreement, the term “Trade Secrets” means any scientific
or technical information, design, process, procedure, formula or improvement
that is valuable and not generally known to Employer’s competitors including,
without limitation, information, lists, and documentation pertaining to the
policies, practices and procedures concerning Employer’s present and future
products and services, and its customers.

 
c.  
The term “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to Employer and not
generally known to the public, including but not limited to:  (a) Financial
information, including, but not limited to, earnings, assets, debts, prices, fee
structures, volumes of purchases or sales, or other financial data, whether
relating to Employer generally, or to particular products, services, geographic
areas, or time periods; (b) Marketing information, including, but not limited
to, details about ongoing or proposed marketing programs or agreements by or on
behalf of Employer, marketing forecasts, results of marketing efforts or
information about impending transactions; (c) Personnel information, including,
but not limited to, employees’ personal or medical histories, compensation or
other terms of employment, actual or proposed promotions, hiring, resignations,
disciplinary actions, terminations or reasons therefore, training methods,
performance or other employee information; and (d) Customer information,
including, but not limited to, any compilations of past, existing or prospective
customers, customer proposals or agreements between customers and Employer,
status of customer accounts or credit, or related information about actual or
prospective customers; though written customer lists and related documents also
qualify as trade secrets.

 
9.  
Cooperation.  Employee agrees that she will cooperate and provide reasonable
assistance at the request of Employer for a period of Sixty (60) days after the
date of Separation Agreement.  Employer agrees that to the extent it requests
assistance from Employee during such period, it will compensate her for her time
at the rate of $100/hour.

 
10.  
Indemnification.  Employer agrees to indemnify and hold harmless Employee to the
full extent allowed by applicable law against any and all costs, losses,
liabilities, expenses (including reasonable attorney’s fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred in connection
with third party claims against Employee which result (i) from any act or
omission committed within the scope or her employment by Employer or (ii) in
connection with any services rendered by Employee at the request of Employer
pursuant to Section  9 of this Agreement.

 
11.  
Non-Disparagement.  Each of Employer and Employee agrees not to defame,
disparage or demean the other at any time.  In the event Employer is asked about
Employee’s employment and or performance while employed, Employer will respond
only with verification of employment, dates of employment and verification of
salary.

 
12.  
Governing Law and Interpretation.  This Agreement and General Release shall be
governed and conformed in accordance with the laws of Georgia without regard to
its conflict of laws provision.  In the event of a breach of any provision of
this Agreement and General Release, either party may institute an action
specifically to enforce any term or terms of this Agreement and General Release
and/or to seek any damages for breach.  Should any provision of this Agreement
and General Release be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement and General Release in full force and
effect.

 
13.  
Nonadmission of Wrongdoing.  The Parties agree that neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind.

 
14.  
Amendment.  This Agreement and General Release may not be modified, altered or
changed except in writing and signed by both Parties wherein specific reference
is made to this Agreement and General Release.

 
15.  
Revocation.  Employee may revoke this Agreement and General Release for a period
of seven (7) calendar days following the day he/she executes this
Agreement.  Any revocation within this period must be submitted, in writing, to
Laurie Raimondi, Vice President Human Resources, American Safety Administrative
Services, Inc., 100 Galleria Parkway, Suite 700, Atlanta, Georgia  30339, and
state, “I hereby revoke my acceptance of our Agreement and General
Release.”  The revocation must be personally delivered to Laurie Raimondi, or
her designee, or mailed to Ms. Raimondi at the above address and postmarked
within seven (7) calendar days of execution of this Agreement.  This Agreement
shall not become effective or enforceable until the revocation period has
expired and a letter in the form attached as Exhibit “A,” dated and signed no
sooner than eight (8) days after Employee dates and signs this Agreement, is
received by Ms. Raimondi or her designee.  If the last day of the revocation
period is a Saturday, Sunday, or legal holiday in Georgia, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday, or legal holiday in Georgia.

 
16.  
Entire Agreement.  This Agreement and General Release sets forth the entire
agreement between the Parties hereto, and fully supersedes any prior agreements
or understandings between the Parties.  Employee acknowledges that Employee has
not relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Agreement and
General Release, except for those set forth in this Agreement and General
Release.

 
EMPLOYEE IS ADVISED SHE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO REVIEW THIS
AGREEMENT AND GENERAL RELEASE.  EMPLOYEE IS FURTHER ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.
 
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY REVIEW PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES IN THIS AGREEMENT AND GENERAL RELEASE, AND TO RECEIVE THE SUMS AND
BENEFITS IN PARAGRAPH 2 ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST EMPLOYER.
 


* * * * * * * * * *


(Signatures appear on next following page)

 
 

--------------------------------------------------------------------------------

 



The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:


 
By: /s/ Randolph L. Hutto
     Randolph L. Hutto
     President, American Safety Administrative
     Services, Inc.
 
 
 
 
By: /s/ Laura L. Ervin
       Laura L. Ervin
 
Date: September 17, 2009
Date: September 17, 2009
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


















Ms. Laurie J. Raimondi
Vice President Human Resources
American Safety Insurance Services, Inc.
100 Galleria Parkway, Suite 700
Atlanta, GA  30339


Re:           Separation Agreement and General Release


Dear Laurie:


On                                   [insert date], I executed a Separation
Agreement and General Release (“Agreement”) between American Safety
Administrative Services, Inc. and me.  I was advised by American Safety
Administrative Services, Inc., in writing, to consult with an attorney prior to
executing the Agreement.


More than seven (7) calendar days have passed since I executed the Agreement.  I
have at no time revoked my acceptance or execution of the Agreement and reaffirm
my acceptance of it.  Therefore, in accordance with the terms of the Agreement,
I request the payments described in Paragraph 2 of the Agreement.


Very truly yours,




Laura L. Ervin

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




Stock Option Grants:


 
Grant Date
Number of Shares
Exercise Price
Previously vested
 
Accelerated
December 17, 2007
3,000
$19.68
0
3,000
March 4, 2008
1,000
$17.95
0
1,000





Restricted Stock Awards:


Award Date
Number of Shares
Previously vested
Accelerated
March 4, 2008
1,033
258.25
774.75
March 11, 2009
2,038
0
2,038








 
 

--------------------------------------------------------------------------------

 
